Title: To Thomas Jefferson from Charles Everette, [13 December 1792]
From: Everette, Charles
To: Jefferson, Thomas


     
      North Second St [13 Dec. 1792]
     
     Inclos’d Colo. Jefferson will find a letter from Dr. Gilmer. As its contents are partly relative to little Miss Randolph’s health; C. Everett with most respectful compliments, takes this opportunity to present it. He is much concern’d at the many unfriendly detentions, that prevented its more early arrival; at the same time he laments, that the hurried accession of the variolous Fever must preclude him the pleasure, he otherwise, should have taken in being the Bearrer. C. Everett, tho.’ is extremely happy to announce the reestablishment of health at Montichello, and an increase of animal powers in the constitution of the Park: previous to his departure from Albemarle.
    